      Case 4:21-cv-00227-MW-MAF Document 1 Filed 06/02/21 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

RANDY UNDERHILL,              )
                              )
    Plaintiff,                )
                              )
    v.                        ) Case No. 4:21-cv-227
                              )
LOCAL DATA RECOVERY, LLC; and )
CLINTON C. GRIFFIN, JR.,      )
                              )
    Defendants.               )


                          PLAINTIFF’S COMPLAINT

      Plaintiff, RANDY UNDERHILL (“Plaintiff”), by and through his attorneys,

alleges the following against Defendants, LOCAL DATA RECOVERY, LLC and

CLINTON C. GRIFFIN, JR. (“LDR” and “Griffin” respectively and “Defendants”

collectively):

                                INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices

      Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

   2. Count II of Plaintiff’s Complaint is based on the Florida Consumer Collection

      Practices Act, Fla. Stat. § 559.72 (“FCCPA”).




                                          1
  Case 4:21-cv-00227-MW-MAF Document 1 Filed 06/02/21 Page 2 of 11




                       JURISDICTION AND VENUE

3. This court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367 and 15
   U.S.C. § 1692k FDCPA.

4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states

   that such actions may be brought and heard before “any appropriate United

   States district court without regard to the amount in controversy.”

5. This court has supplemental jurisdiction over the state claims alleged herein

   pursuant to 28 U.S.C. § 1367 as they are “so related to claims in the action

   within such original jurisdiction that they form part of the same case or

   controversy.”

6. Venue and personal jurisdiction in this district are proper because Defendants

   do or transact business within this district, and a material portion of the events

   at issue occurred in this district.

                                   PARTIES

5. Plaintiff is a natural person residing in the City of Tallahassee, Leon County,

   State of Florida.

6. Plaintiff is a consumer as that term is defined by the FDCPA and the FCCPA.

7. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and the

   FCCPA.


                                         2
  Case 4:21-cv-00227-MW-MAF Document 1 Filed 06/02/21 Page 3 of 11




8. Each Defendant is a debt collector as that term is defined by the FDCPA and

   the FCCPA.

9. LDR is a Georgia limited liability company and national collection agency

   based in the City of Atlanta, Fulton County, State of Georgia.

10. Griffin is a natural person and debt collector residing in the City of

   McDonough, Henry County, State of Georgia.

11. Defendants’ business includes, but is not limited to, collecting on unpaid,

   outstanding account balances.

12. When an unpaid, outstanding account is placed with Defendants it is assigned

   a file number.

13. The principal purpose of Defendants’ business is the collection of debts

   allegedly owed to third parties.

14. Defendants regularly collect, or attempt to collect, debts allegedly owed to

   third parties.

15. During the course of their attempts to collect debts allegedly owed to third

   parties, Defendants send to alleged debtors bills, statements, and/or other

   correspondence, via the mail and/or electronic mail, and initiates contact with

   alleged debtors via various means of telecommunication, such as by

   telephone and facsimile.

                                       3
  Case 4:21-cv-00227-MW-MAF Document 1 Filed 06/02/21 Page 4 of 11




16. Defendants acted themselves and through their agents, employees, officers,

   members, directors, heirs, successors, assigns, principals, trustees, sureties,

   subrogees, representatives, and insurers.

17. Employees can be held personally liable under the FDCPA. Robinson v.

   Managed Accounts Receivable Corp., 654 F. Supp. 2d 1051 (C.D. Cal. 2009);

   see also, Schwarm v. Craighead, 552 F. Supp. 2d 1056 (E.D. Cal 2008).

18. Most courts that have addressed the issue have held that the corporate

   structure does not insulate shareholders, officers, members, or directors from

   personal liability under the FDCPA. See Schwarm v. Craighead, 552 F.

   Supp. 2d 1056 (E.D. Cal. 2008); Kistner v. Law Offices of Michael P.

   Margelefsky, LLC, 518 F.3d 433 (6th Cir. 2008); Teng v. Metro. Retail

   Recovery, Inc., 851 F. Supp. 61 (E.D.N.Y. 1994); Del Campo v. Kennedy,

   491 F. Supp. 2d 891 (N.D. Cal. 2006); Brumbelow v. Law Offices of Bennett

   & Deloney, P.C., 372 F. Supp. 2d 615 (D. Utah 2005); Albanese v. Portnoff

   Law Associates, Ltd., 301 F. Supp. 2d 389 (E.D. Pa. 2004); Brink v. First

   Credit Res., 57 F. Supp. 2d 848 (D. Ar. 1999); Pikes v. Riddle, 38 F. Supp2d

   639 (N.D. Il. 1998); Ditty v. CheckRite, 973 F.Supp. 1320 (D. Utah 1997).




                                       4
  Case 4:21-cv-00227-MW-MAF Document 1 Filed 06/02/21 Page 5 of 11




       RANDY UNDERHILL v. LOCAL DATA RECOVERY, LLC

19. LDR is attempting to collect a consumer debt from Plaintiff, allegedly

   originating from an unpaid HSBC account—a debt that Plaintiff does not

   owe.

20. Plaintiff’s alleged debt owed arises from transactions for personal, family,

   and household purposes.

21. In 2020, Plaintiff paid off a payment plan he entered into with LDR to pay

   off the alleged debt.

22. Plaintiff does not owe, and has never owed, a debt to HSBC.

23. Plaintiff did owe a debt to Credit One Bank, N.A. (“COB”) though.

24. In connection with the payment plan, LDR misrepresented that Plaintiff was

   paying LDR to pay off the COB debt.

25. In connection with the payment plan, LDR threatened Plaintiff with a lawsuit

   and garnishment.

26. LDR has never intended to sue Plaintiff.

27. On or about December 3, 2020, Plaintiff received a paid-in-full letter from

   LDR with regard to the HSBC debt—a debt that Plaintiff never owed.

28. LDR misrepresented to Plaintiff that it was collecting the COB debt from

   Plaintiff.

                                      5
  Case 4:21-cv-00227-MW-MAF Document 1 Filed 06/02/21 Page 6 of 11




29. Plaintiff paid LDR $1,041.00 for a debt that he does not owe.

30. Plaintiff has contacted LDR several times requesting a refund because he

   does not owe the HSBC debt.

31. LDR has refused to refund Plaintiff.

32. The natural consequences of LDR’s statements and actions was to produce an

   unpleasant and/or hostile situation between LDR and Plaintiff.

33. The natural consequences of LDR’s actions was to cause Plaintiff mental

   distress.

          RANDY UNDERHILL v. CLINTON C. GRIFFIN, JR.

34. Plaintiff repeats, reiterates, and incorporates the allegations contained in

   paragraphs 1-33. herein, with the same force and effect as if the same were set

   forth at length herein.

35. Griffin is the owner and principal of LDR.

36. At all relevant times, acting alone or in concert with others, Griffin has

   formulated, directed, controlled, had the authority to control, or participated

   in the acts and practices of LDR, and its employees, including the acts and

   practices set forth in this Complaint.




                                       6
  Case 4:21-cv-00227-MW-MAF Document 1 Filed 06/02/21 Page 7 of 11




                     COUNT I:
   DEFENDANTS VIOLATED THE FAIR DEBT COLLECTION
                  PRACTICES ACT

37. Defendants violated the FDCPA based on the following:

      a. Defendants violated § 1692d of the FDCPA by engaging in conduct

         that the natural consequences of which was to harass, oppress, and

         abuse Plaintiff in connection with the collection of an alleged debt

         when LDR engaged in all of the harassing, oppressing, and abusive

         misconduct alleged above;

      b. Defendants further violated § 1692d of the FDCPA when they collected

         a debt from Plaintiff which Plaintiff does not owe;

      c. Defendants violated § 1692e of the FDCPA by their use of any false,

         deceptive, or misleading representation or means in connection with the

         collection of any debt when Defendants engaged in, at least, the

         following discrete violations of § 1692e;

      d. Defendants violated § 1692e(2)(A) of the FDCPA by their false

         representation of the character, amount, or legal status of any debt when

         LDR’s collectors made empty threats to Plaintiff and misrepresented

         the debt that LDR was collecting on;

      e. Defendants violated § 1692e(2)(A) of the FDCPA when they collected
                                      7
Case 4:21-cv-00227-MW-MAF Document 1 Filed 06/02/21 Page 8 of 11




      a debt from Plaintiff which Plaintiff does not owe;

   f. Defendants violated § 1692e(4) of the FDCPA by their representation

      or implication that nonpayment of any debt will result in the arrest or

      imprisonment of any person or seizure, garnishment, attachment, or

      sale of any property or wages of any person unless such action is lawful

      and the debt collector or creditor intends to take such action when

      LDR’s collector made empty threats to Plaintiff and misrepresented the

      debt that LDR was collecting on;

   g. Defendants violated § 1692e(5) of the FDCPA by their threat to take

      any action that cannot legally be taken or that is not intended to be taken

      when LDR’s collector made empty threats to Plaintiff and

      misrepresented the debt that LDR was collecting on;

   h. Defendants violated § 1692e(10) of the FDCPA by using any false

      representation or deceptive means to collect or attempt to collect any

      debt when LDR engaged in, at least, all of the other discrete violations

      of § 1692e alleged herein;

   i. Defendants violated § 1692f of the FDCPA by their use of unfair or

      unconscionable means to collect or attempt to collect any debt when

      LDR engaged in all of the misconduct alleged; and

                                    8
     Case 4:21-cv-00227-MW-MAF Document 1 Filed 06/02/21 Page 9 of 11




        j. Defendants violated § 1692f(1) of the FDCPA by the collection of any

           amount (including any interest, fee, charge, or expense incidental to the

           principal obligation) unless such amount is expressly authorized by the

           agreement creating the debt or permitted by law when LDR collected a

           debt from Plaintiff that Plaintiff does not owe.

     WHEREFORE, Plaintiff, RANDY UNDERHILL, respectfully requests

judgment be entered, both jointly and severally, against Defendants, LOCAL

DATA RECOVERY, LLC and CLINTON C. GRIFFIN, JR., for the following:

  38. Actual damages of not less than $1,041.00 pursuant to the Fair Debt

     Collection Practices Act, 15 U.S.C. § 1692k

  39. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices

     Act, 15 U.S.C. § 1692k

  40. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection

     Practices Act, 15 U.S.C. § 1692k, and

  41. Any other relief that this Honorable Court deems appropriate.

                       COUNT II:
                DEFENDANTS VIOLATED THE
       FLORIDA CONSUMER COLLECTION PRACTICES ACT

  42. Plaintiff repeats and realleges paragraphs 1-33 of Plaintiff’s Complaint as

     the allegations in Count II of Plaintiff’s Complaint.

  43. Defendants violated the FCCPA based on the following:
                                         9
    Case 4:21-cv-00227-MW-MAF Document 1 Filed 06/02/21 Page 10 of 11




        a. Defendants violated § 559.72(7) of the FCCPA by willfully engaging

           in conduct which can reasonably be expected to abuse or harass the

           debtor or any member of her or his family when LDR engaged in all

           of the foregoing misconduct; and

        b. Defendants violated § 559.72(9) of the FCCPA by claiming,

           attempting, or threatening to enforce a debt when such person knows

           that the debt is not legitimate, or assert the existence of some other

           legal right when such person knows that the right does not exist when

           LDR misrepresented the debt it was collecting on, made empty threats,

           and collected a debt from Plaintiff that Plaintiff does not owe.

     WHEREFORE, Plaintiff, RANDY UNDERHILL, respectfully requests

judgment be entered, both jointly and severally, against Defendants, LOCAL

DATA RECOVERY, LLC and CLINTON C. GRIFFIN, JR., for the following:

  44. Actual damages of not less than $1,041.00 pursuant to the Florida

     Consumer Collection Practices Act, Fla. Stat. § 559.77;

  45. Statutory damages of $1,000.00 pursuant to the Florida Consumer

     Collection Practices Act, Fla. Stat. § 559.77;

  46. Costs and reasonable attorneys’ fees pursuant to the Florida Consumer

     Collection Practices Act, Fla. Stat. § 559.77;

                                        10
    Case 4:21-cv-00227-MW-MAF Document 1 Filed 06/02/21 Page 11 of 11




  47. Punitive damages and equitable relief, including enjoining Defendant from

     further violations, pursuant to Florida Consumer Collection Practices Act,

     Fla. Stat. § 559.77(2); and

  48. Any other relief that this Honorable Court deems appropriate.

                                     RESPECTFULLY SUBMITTED,


DATED: June 2, 2021            By: /s/ Shireen Hormozdi
                                    Shireen Hormozdi
                                    Florida Bar No. 0882461
                                    Hormozdi Law Firm, LLC
                                    1770 Indian Trail Lilburn Road, Suite 175
                                    Norcross, GA 30093
                                    Tel: 678-395-7795
                                    Fax: 866-929-2434
                                    shireen@agrusslawfirm.com
                                    shireen@norcrosslawfirm.com
                                    Attorney for Plaintiff




                                       11
